Case: 2:19-cv-00117-WOB-CJS Doc #: 19 Filed: 09/13/19 Page: 1 of 1 - Page ID#: 207


                                               UNITED STATES DISTRICT COURT
                                               EASTERN DISTRICT OF KENTUCKY
                                                         Covington



                                                    September 13, 2019


 Case Number: 2:19-cv-117-WOB-CJS

 To:             Robert Barnes
                 Barnes Law
                 601 S. Figueroa Street
                 Suite 4050
                 Los Angeles, CA 90017


                                          --------------------------------------

         You have filed a pleading in our Court in the above-styled action. Upon searching our
 records we cannot locate records indicating your admission to practice in the United States
 District Court, Eastern District of Kentucky.

       Local Rule 83 of the Joint Local Rules for the United States Courts of the Eastern and
 Western Districts of Kentucky sets forth the procedure for attorney admission.

               Admission to the Bar. An attorney may apply for admission to the Bar of the
                Court pursuant to Local Rule 83.1, a copy of which is enclosed with an
                Application for Admission.

               Pro Hac Vice Admission. The procedure to practice in a particular case or
                admission pro hac vice is set forth in Local Rule 83.2, a copy of which is also
                enclosed. A separate motion for each attorney is required for admission pro hac
                vice.

         Please complete the information on the application and mail it to our office or file a
 motion to proceed pro hac vice within 30 days.

        If you can provide documentation to reflect that you have been admitted to practice in our
 Court or if you have any questions, please contact the Clerk's Office.

        Thank you for your assistance in this matter.

        Robert R. Carr, Clerk

            Elaine Oldiges
        By:________________________
              Deputy Clerk
